                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION



UNITED STATES OF AMERICA

                   Plaintiffs                   Case No. 3:19-CR-0171 (3)

-vs-                                            Judge Thomas M. Rose

NATHAN GODDARD, ET AL.,

                  Defendant




       ENTRY AND ORDER DENYING DEFENDANT LIONEL COMBS’ MOTION
                   TO RECONSIDER DETENTION (Doc. 25)



       This matter comes before the Court pursuant to Defendant Lionel Combs’ Motion for the

Review of Detention Order (Doc. 25) filed January 17, 2020, pursuant 18 U.S.C. 3145(b), and the

Government’s Response (Doc. 36) filed February 6, 2020.

       The Court convened a hearing on said Motion February 19, 2020. Appearing on behalf of

the Government was Assistant United States Attorneys Dominick Gerace, Brent Tabacchi and

Erin Claypoole. Appearing on behalf of Defendant Combs was Attorney Kathryn Bowling.

Defendant offered exhibits A thru P and R. The Court admitted all exhibits offered without

objection.

       Defendant Combs argues that his exhibits and proffers offered, through counsel, to the

Court overcame any presumption which is found in 18 U.S.C. 3142.

       Under 18 U.S.C. 3142(e)(3) there is a statutory presumption that no condition or
combination of conditions will reasonably assure the appearance of the person as required and the

safety of the community with respect to individuals charged with serious controlled substances and

firearm offenses.

       In this case Defendant Combs is charged with five federal offenses. All five of said

charges carry the statutory presumption in favor of detention.

       On November 14, 2019 a federal grand jury indicted Defendant Combs with conspiracy to

possess with intent to distribute and distribute 400 grams or more of fentanyl, 5 kilograms or more

of cocaine and marijuana in violation of 21 U.S.C. §§846 and 841(b)(1)(A) and (D); possession

with intent to distribute 400 grams or more of fentanyl, 5 kilograms or more of cocaine and

marijuana in violation of 21 U.S.C §§841(a)(1) and (b)(1)(A) and (D); two counts of use and

discharge of a firearm resulting in death during and in relation to a drug trafficking crime, in

violation of 18 U.S.C. §924(c) and (j); and maintaining a drug-involved premises, in violation of

21 U.S.C. §856(a)(I).

       Defendant, in light of these charges, faces mandatory minimums of 10 years on four of

said charges. The possible maximum on four of the counts is life with two of the charges

requiring mandatory consecutive sentencing to any other terms of imprisonment. Two of said

counts carry potential death penalties. The fifth count has a maximum penalty of 20 years.

       On November 4, 2019 agents of the DEA executed a federal search warrant at 1454 Ruskin

Road, Dayton, Ohio. Upon making entry into said residence, DEA Task Force Officer and Dayton

Police Department Detective Jorge Del Rio descended the staircase into the basement and was

immediately struck by gunfire, which resulted in his death. Agents secured the area and located

Defendant Combs, co-defendant Nathan Goddard and Cahke Cortner as well as a fourth individual

in the basement. In addition, Agents located two 5.7 caliber pistols as well as 50-60 pounds of
marijuana, over four kilograms of cocaine and approximately $51,000.

       In addressing the rebuttable presumption, counsel for Defendant Combs presented that he

resides with his two sons and has lived in Dayton his entire life. Further, Defendant Combs has

been employed at Meadows of Catalpa for 12 years, which he can continue, if released. Defendant

Combs has a minimal criminal history with no prior felony convictions or crimes involving drugs

or violence.

       Although Defendant’s attributes offered can be viewed as positive, the Court finds they do

not rise to the degree that rebuts the presumption of detention.

       Additionally, the Defendant Combs, asserting Co-Defendant Goddard has accepted

responsibility for the actual shooting and the drugs found in the residence, argues the weight of the

evidence against him is not strong. The Court disagrees. As previously indicated, the

circumstances in these offenses involve significant amounts of numerous drugs as well as

numerous dangerous firearms, one of which resulted in the death of DEA Agent Del Rio. With

these factors, individually and collectively, the presumption weighs heavily in favor of Defendant

Combs’ detention. The Court does find that the weight of the evidence of Defendant’s

dangerousness is substantial due to the nature and circumstances of the offenses, including the

amount of drugs and weapons present and the death of a DEA task force officer.

       In light of said presumption and considering the total nature and circumstances of the

offenses charged, their seriousness, as well as what appears to be the weight of the evidence

against Defendant, the Court finds there are no conditions or combination of conditions that would

reasonably assure the appearance of Defendant as required and the safety of the community.

       Defendant’s Motion to Reconsider Detention (25) is DENIED.
IT IS SO ORDERED.

March 19, 2020      *s/Thomas M. Rose

                    ________________________________________
                    THOMAS M. ROSE, JUDGE
                    United States District Court
